IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              November 8, 2007
                               No. 07-50423
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ANGEL FRERE-GOMEZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 3:06-CR-1883-ALL


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Angel Frere-Gomez raises
arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998). See United States v. Mata, 491 F.3d 237, 245 (5th Cir. 2007)
(holding that constitutional challenges to 21 U.S.C. § 851 are foreclosed by
Almendarez-Torres). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.